Per Curiam,
There was no error in refusing to affirm either of defendant’s three points, recited in the specifications respectively. In effect, *628the affirmance of either would have been a withdrawal of the case from the jury with binding instructions to render a verdict for the defendant. That would have been clear error. The evidence was quite sufficient to require submission of the case to the jury, and that was done in a clear, concise and adequate charge, in which their attention was fairly and impartially called to the questions of fact, presented by the testimony. The verdict in favor of plaintiff was warranted by the evidence; and we find no error in the record, of which the defendant company has any just reason to complain.
Judgment affirmed.